Exhibit 10.1

 

EXELIXIS, INC.

2000 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

 

STOCK OPTION AGREEMENT

(NONSTATUTORY STOCK OPTION)

 

Pursuant to your Certificate of Stock Option Grant on the Smith Barney Stock
Plan Services website (“the Grant Certificate”) and this Stock Option Agreement,
Exelixis, Inc. (the “Company”) has granted you an option under its 2000
Non-Employee Directors’ Stock Option Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Certificate at the
exercise price indicated in your Grant Certificate.  Defined terms not
explicitly defined in this Stock Option Agreement but defined in the Plan shall
have the same definitions as in the Plan.

 

The details of your option are as follows:

 

1.                                      VESTING.  Subject to the limitations
contained herein, your option will vest as provided in your Grant Certificate,
provided that vesting will cease upon the termination of your Continuous
Service.

 

2.                                      NUMBER OF SHARES AND EXERCISE PRICE. 
The number of shares of Common Stock subject to your option and your exercise
price per share referenced in your Grant Certificate may be adjusted from time
to time for Capitalization Adjustments, as provided in the Plan.

 

3.                                      EXERCISE PRIOR TO VESTING (“EARLY
EXERCISE”).  Subject to the provisions of your option, you may elect at any time
that is both (i) during the period of your Continuous Service and (ii) during
the term of your option, to exercise all or part of your option, including the
nonvested portion of your option; provided, however, that:

 

(a)                                  a partial exercise of your option shall be
deemed to cover first vested shares of Common Stock and then the earliest
vesting installment of unvested shares of Common Stock;

 

(b)                                  any shares of Common Stock so purchased
from installments that have not vested as of the date of exercise shall be
subject to the purchase option in favor of the Company as described in the
Company’s form of Early Exercise Stock Purchase Agreement; and

 

(c)                                  you shall enter into the Company’s form of
Early Exercise Stock Purchase Agreement with a vesting schedule that will result
in the same vesting as if no early exercise had occurred.

 

4.                                      METHOD OF PAYMENT.  Payment of the
exercise price is due in full upon exercise of all or any part of your option. 
You may elect to make payment of the exercise price in cash or by check or by
one or more of the following:

 

1

--------------------------------------------------------------------------------


 

(a)                                  Provided that at the time of exercise the
Common Stock is publicly traded and quoted regularly in The Wall Street Journal,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.

 

(b)                                  Provided that at the time of exercise the
Common Stock is publicly traded and quoted regularly in The Wall Street Journal,
by delivery of already-owned shares of Common Stock either that you have held
for the period required to avoid a charge to the Company’s reported earnings
(generally six months) or that you did not acquire, directly or indirectly from
the Company, that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise.  “Delivery” for these purposes, in the sole discretion of the Company
at the time you exercise your option, shall include delivery to the Company of
your attestation of ownership of such shares of Common Stock in a form approved
by the Company.  Notwithstanding the foregoing, you may not exercise your option
by tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.

 

5.                                      WHOLE SHARES.  You may exercise your
option only for whole shares of Common Stock.

 

6.                                      SECURITIES LAW COMPLIANCE. 
Notwithstanding anything to the contrary contained herein, you may not exercise
your option unless the shares of Common Stock issuable upon such exercise are
then registered under the Securities Act or, if such shares of Common Stock are
not then so registered, the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act.  The exercise of your option must also comply with other applicable laws
and regulations governing your option, and you may not exercise your option if
the Company determines that such exercise would not be in material compliance
with such laws and regulations.

 

7.                                      TERM.  The term of your option commences
on the Date of Grant and expires upon the earliest of the following:

 

(a)                                  three (3) months after the termination of
your Continuous Service for any reason other than your Disability or death,
provided that if during any part of such three- (3-) month period your option is
not exercisable solely because of the condition set forth in the preceding
paragraph relating to “Securities Law Compliance,” your option shall not expire
until the earlier of the Expiration Date or until it shall have been exercisable
for an aggregate period of three (3) months after the termination of your
Continuous Service;

 

(b)                                  twelve (12) months after the termination of
your Continuous Service due to your Disability;

 

2

--------------------------------------------------------------------------------


 

(c)                                  eighteen (18) months after your death if
you die either during your Continuous Service or within three (3) months after
your Continuous Service terminates; or

 

(d)                                  the Expiration Date indicated in your Grant
Certificate.

 

8.                                      EXERCISE.

 

(a)                                  You may exercise your option during its
term by delivering a Cash Letter of Authorization or other appropriate form (in
a form designated by the Company) together with the exercise price to the
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, together with such additional documents as the
Company may then require.

 

(b)                                  By exercising your option you agree that,
as a condition to any exercise of your option, the Company may require you to
enter into an arrangement providing for the payment by you to the Company of any
tax withholding obligation of the Company arising by reason of the exercise of
your option.

 

(c)                                  TRANSFERABILITY. Your option is not
transferable, except (i) by will or by the laws of descent and distribution, and
(ii) to such further extent as permitted by the Rule as to Use of Form S-8
specified in the General Instructions of the Form S-8 Registration Statement
under the Securities Act.  Your option is exercisable during your life only by
you or a transferee satisfying the above-stated conditions. The right of a
transferee to exercise the transferred portion of your option after termination
of your Continuous Service shall terminate in accordance with your right to
exercise your option as specified in your option.  In the event that your
Continuous Service terminates due to your death, your transferee will be treated
as a person who acquired the right to exercise your option by bequest or
inheritance.  In addition to the foregoing, the Company may require, as a
condition of the transfer of your option to a trust or by gift, that your
transferee enter into an option transfer agreement provided by, or acceptable
to, the Company.  The terms of your option shall be binding upon your
transferees, executors, administrators, heirs, successors, and assigns. 
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to exercise your option.

 

9.                                      OPTION NOT A SERVICE CONTRACT.  Your
option is not an employment or service contract, and nothing in your option
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the employ of the Company or an Affiliate, or of the Company or an
Affiliate to continue your employment.  In addition, nothing in your option
shall obligate the Company or an Affiliate, their respective stockholders,
Boards of Directors, Officers or Employees to continue any relationship that you
might have as a Director or Consultant for the Company or an Affiliate.

 

10.                               NOTICES.  Any notices provided for in your
option or the Plan shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by mail by the Company
to you, five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.

 

3

--------------------------------------------------------------------------------


 

11.                               GOVERNING PLAN DOCUMENT.  Your option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your option, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your option and those of the Plan, the provisions of the Plan
shall control.

 

4

--------------------------------------------------------------------------------

 